                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT GREENEVILLE

      UNITED STATES OF AMERICA                     )
                                                   )
                         v.                        )           No.: 2:20-MJ-128
                                                   )
            EMORY Q. JACKSON                       )


                                             ORDER

               On the petition of the United States of America by J. Douglas Overbey, United

States Attorney for the Eastern District of Tennessee,

               It is ordered that the Clerk of this Court be and hereby is instructed to issue a writ

of habeas corpus ad prosequendum to the Jailer of the Washington County Detention Center, in

Jonesborough, Tennessee to have Emory Q. Jackson before this Court at Greeneville, Tennessee,

on August 27, 2020 at 3:00 p.m., for Initial Appearance or for his case to be otherwise disposed

of upon said indictment heretofore returned against him, and each day thereafter until said case is

disposed of and immediately thereafter be returned to the Washington County Detention Center,

in Jonesborough, Tennessee.

               And it is further ordered that in the event the Jailer of Washington County Detention

Center, in Jonesborough, Tennessee so elects, the United States Marshal for the Eastern District

of Tennessee, or any other duly authorized United States Marshal or Deputy United States

Marshal, is directed to receive said Emory Q. Jackson into his custody and transport him to and

from said Washington County Detention Center, in Jonesborough, Tennessee, and this Court for

the aforesaid purpose.


APPROVED FOR ENTRY:


                                              /s Cynthia Richardson Wyrick
                                              United States Magistrate Judge



Case 2:20-cr-00065-JRG-CRW Document 6 Filed 08/25/20 Page 1 of 1 PageID #: 11
